UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDEDAUGUST 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-190788 HISPANICA INTERNATIONAL DELIGHTS OF AMERICA, INC. (Exact name of registrant as specified in its charter) Delaware 46-2552550 (State or other jurisdiction (I.R.S. Employer Identification No.) of icorporation or organization) 3536 Daniel Crescent Baldwin,New York (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code 1(517) 867-8383 (Former Name or Former Address, if changed since last report) Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act Yes () No (X) Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ()No (X) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X ) No ( ) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes (X ) No ( ) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes (X ) No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “ large accelerated filer ” , “ accelerated filer ” and “ smaller reporting company ” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer ( )Accelerated filer( ) Non-accelerated filer( )Smaller reporting company(X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes (X ) No ( ) APPLICABLE ONLY TO CORPORATE ISSUERS As of the period ended in this report, August 31, 2014the registrant had 10,237,500 shares of common stock outstanding. As of the date of filing, October 13, 2014, the registrant had 10,237,500 shares of common stock outstanding. 1 AFFINITY MEDIAWORKS CORP. FORM 10-Q TABLE OF CONTENTS Page PART I– FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of February 28, 2014 (Unaudited) and May 31, 2013 (Audited) 3 Statements of Operations For the three months ended August 31, 2014(Unaudited) For the cumulative period from April 15, 2013 (Inception) to August 31,2014 (Unaudited) 4 Statement of Changes in Stockholders' Deficit for the cumulative period from April 15, 2013 (Inception) to February 28, 2014 (Unaudited)
